— Application by the appel*1017lant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 4, 2010 (People v Fogel, 73 AD3d 803 [2010]), affirming (1) a judgment of the Supreme Court, Queens County, rendered October 3, 2005, and (2) an order of the same court dated September 18, 2008.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Mastro, J.E, Angiolillo, Leventhal and Lott, JJ., concur.